DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder of Claims
Claims 1-4, 6-9 and 17-20 are allowable. Claims 5 and 10-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and Species A-F, as set forth in the Office action mailed on 03/03/2021, is hereby withdrawn and claims 5 and 10-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 

Claim 1, lines 7-10. --first and second diffusers disposed adjacent the first and second impellers, respectively, each of the  diffusers having a diffuser passage for decelerating the fluid [[an]] and increasing a pressure of the fluid, wherein each of the diffusers comprises a cylinder defining a first cylinder end and a second cylinder end;--
Claim 13. The diffuser according to claim 10, wherein the  recess surface and the outer perimeter of the lip each include at least one flat surface therealong.
Claim 14. The diffuser according to claim 13, wherein the  recess surface and the outer perimeter of the lip each define a polygonal shape.
Claim 16. The diffuser according to claim 10, wherein the  recess surface includes a plurality of radially extending notches symmetrically spaced about the recess.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 17 have been amended to include a new limitation that states that the diffuser (46) has a lip (90, see Figure 3A) with a non-circular outer perimeter (denoted as 90a), wherein the inner recess surface (86a) of the recess (86) of an adjoining diffuser substantially circumscribes the outer perimeter of the lip, such that relative rotation between the two diffusers is prevented.
This amendment has successfully overcome the previous 102(a)(1) rejection citing the teachings of Brunner (US 2008/0292454). Brunner’s lip (41, 47) projects into a recess (41, 47), but said recess does not substantially circumscribe the lip. In other words Brunner’s lip is located radially outside the recess and so said recess does not circumscribe the lip. Furthermore, Brunner’s lip is substantially circular. 
Webster (US 2019/0285071) discloses similar stackable diffusers (200, see Figure 7). However, Webster fails to disclose a lip with a non-circular outer perimeter that is circumscribed by an inner recess surface as claimed. 
Johnson (US 2017/010200) discloses similar stackable diffusers (89, 97, see Figure 5), wherein the first diffuser (97) comprises a lip (99) that appears to be surrounded by a recess inner surface (93). However, from Figure 5 and the specification, it is unclear if this lip has a non-circular outer perimeter and whether the inner recess surface substantially circumscribes said non-circular perimeter. Furthermore, while Johnson does state that rotation between the diffusers (see paragraph [0038]) is prevented, it is not known if Johnson’s diffuser mating interface prevents rotation by mating corresponding non-circular parts as claimed. Additionally, it is unclear if the two stacked diffusers (89, 97) are identical as claimed, wherein each diffuser is structurally identical. In contrast, Johnson’s upper diffuser (97) appears to be different from the lower diffuser (89). 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 10 and 17 and their respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746